DETAILED ACTION
This action is pursuant to claims filed on February 14, 2022. Claims 1-4, and 6-20 are pending. Claim 5 is canceled. A final action on the merits of claims 1-4 and 6-20 is as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over published US Patent Application 2011/0021937 to Hugh et al. (hereinafter "Hugh") in view of US Patent Application 2009/0327715 to Smith et al. (hereinafter “Smith”) and further in view of US Patent Application 2009/0054737 to Magar et al. (hereinafter "Magar").
Regarding claim 1, Hugh discloses a cardiac monitoring device (12, Fig. 1) with a sealed housing (30) adapted to be removably secured (see Fig. 4) on an electrode patch worn by a patient (20). The housing contains circuitry (Figs. 12a-b) including an ECG front end circuit (202) that senses ECG signals through electrodes (SI-S3, etc.) on the patch (see Fig. 2). 

Smith teaches an encrypted self-authentication system between two elements of a medical device ([0013]-[0015]: parts 20 and 30 in Fig. 2). Smith further teaches that metallic/electrical contacts (34 and ground) are arranged on a surface of one of the parts (30) so that when it is mechanically and electrically in contact with the corresponding metallic/electrical contacts of the other part (20), the encrypted authentication process is initiated ([0015]-[0017], [0036]) so as to prevent a user from coupling and using unauthorized or counterfeit part of the medical device ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing and the electrode patch of Hugh and incorporate electrical contacts on the housing and the electrode patch such that when an electrical and mechanical connection is established, encrypted identification is initiated as taught by Smith, thereby arriving at the claimed invention. As doing so prevents a user from using unauthorized or counterfeit elements of the medical device (e.g. electrode patch or housing).   
However, Hugh/Smith fails to disclose that the circuitry microcontroller further includes a private key or precomputed digest and the patch includes a copy of the key or digest, where the microcontroller is configured to perform self-authentication by comparing the private key or digest to the copy with a challenge that uses a code hashed with the key/digest. 
Magar teaches an electronic circuitry for self-authentication purposes ([0042]-[0043]). Specifically, Magar teaches that a microcontroller may be incorporated in a patch ([0041]: a patch-ASIC chip that comprises various components including a processor and a memory element and a host interface which communicates with a base-ASIC chip of a host device for 
Regarding claims 2-4 and 12-15, Hugh further discloses the circuitry (e.g., Fig. 12b) includes an actigraphy sensor (M) to sample actigraphy data (para. [0064]) and generate interrupt signals on free fall events (para. [0064] discloses detecting fall events and pausing or marking the corresponding ECG stream). The orientation of the housing is also determined based on the actigraphy data. Because the housing can only be oriented one way in the clip (para. [0052]), the orientation of the user is also necessarily the orientation of the housing (see para. [0064]). The actigraphy (motion detector) data is embedded in a stream of collected ECG data, and the data are temporally matched (para. [0064]).
Regarding claims 9 and 19, Hugh further discloses a speaker that outputs feedback to a wearer (para. [0101] discusses providing audio instructions).
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Smith in view of Magar, further in view of published US Patent Application 2007/0208232 to Kovacs (hereinafter "Kovacs"). 
Regarding claims 6, 7, 16, and 17, Hugh, Smith and Magar disclose the recited features as discussed above with respect to claims 1 and 11. Hugh suggests collecting other data from the patient (a motion signal, para. [0064]), but does not explicitly teach collecting this data via an external device with an expansion port, or other specific sensors. Kovacs teaches another biosignal monitoring system (Figs. 1, 2A, 2B, 8) with a variety of sensors (generally 50a and 50b 
Regarding claims 8 and 18, Hugh, Smith and Margar disclose the recited features as discussed above with respect to claims 1 and 11, Hugh further teaches a feedback button with the system that is configured to mark events identified by a wearer (step 352; see para. [0101]). Hugh does not explicitly teach locating the button on the monitor housing. Kovacs discloses a patient monitoring system as discussed above. Kovacs also teaches a feedback button (44; Fig. 1B) on the housing to mark patient events (para. [0035]). Moreover, this location is well known for such a button because it provides advantages such as accessibility. Given these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the feedback input button Kovacs on the housing of the device of Hugh (as modified by Magar) for the same predictable results and advantages.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Smith, in view of Magar, further in view of published US Patent Application 2008/0139953 to Baker, et al. (hereinafter "Baker").
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 18 of U.S. Patent No. 9,655,538. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to an obvious change in scope. The allowed claims do not specify using a code hashed with the key/digest, but that is part of the definition of cryptographic authentication with a private key, as specified in the allowed claims. The allowed claims further claims establishing electrical contacts between the electrode patch and the electrical contacts external to the sealed housing thus claiming the newly added limitation. 
Response to Arguments
Applicant’s Remarks filed on February 14, 2022 is acknowledged.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-4, 9, 11-15 and 19 under 35 U.S.C. 103 as being unpatentable over Hugh in view of Magar have been fully considered. Applicant argues that Magar fails to disclose the recited electrical contacts arranged on a surface of the housing and configured to contact pads on the electrode patch, wherein the self-authentication is initiated upon the contact of the pads and the electrical contacts as required in amended independent claim 1 and similarly recited in independent claim 11. This argument is persuasive and the rejection is withdrawn.
Upon further consideration, a new ground of rejection has been made in view of Smith et al. (U.S. Patent Publication 2009/0327715). Smith, in teaching electrical and mechanical contacts between two elements of a medical device to initiate encrypted self-authentication ([0013]-[0017], [0036], [0041]: parts 20 and 30 in Fig. 2), aides in curing the deficiency of Hugh/Magar combination. Initiating encrypted self-authentication by bringing two components of the device in proximity or by establishing a mechanical and electrical contact between the two components is known in the art and involves routine skilled in the art for the same purpose of preventing unauthorized use. Therefore, the combination of the Hugh/Smith/Magar references teaches all the limitations as set forth in independent claims 1 and 11.  
Applicant’s arguments solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1 or 11 are persuasive. Therefore, the rejections have been withdrawn and new grounds of rejections have been made above. 
Applicant’s argument with respect to double patenting rejection is unpersuasive. The allowed claims of U.S. Patent No. 9,655,538 claims establishing electrical and mechanical contact between the electrical pads of the electrode patch and the electrical contacts external to the sealed housing thus claiming the newly added limitation (see claim 2). Therefore, the rejection is maintained by the Examiner.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/1/2022